DETAILED ACTION
This communication is in respond to applicant’s amendment filed on April 28, 2022.  Claims 1, 3-6, 8-20 are pending, of which claims 15-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection of claims 10 and 12 under 35 USC 112(a), and claims 1-14 under 35 USC 112(b) have been withdrawn in light of Applicant’s Amendment.  
Applicant's remaining arguments with respect to the amended claims have been fully considered but moot in view of the following new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103  as being unpatentable over US PG-PUB No. 2003/0231103 A1 to Fisher (hereinafter Fisher) in view of US PG-PUB No. 2009/0271580 A1 to Oe et al. (hereinafter Oe).
As per claim 1, Fisher disclosed a system for controlling a smart device (Fisher, Abstract, an improved electronic lock system for controlling access to lock box), comprising: 
a storage device storing a set of instructions; and one or more processors communicating with the storage device (Fig. 6, and par 0067), wherein when the set of instructions are executed, the one or more processors are configured to cause the system to: 
acquire a state switching instruction, the state switching instruction including first password information (Fisher, par 0009, “The user manually enters the access code on a keypad of the lock box to obtain access to the key compartment”, the access code entered by user corresponds to the claimed first password information; the instruction for unlocking the key compartment corresponds to the claimed state switching instruction); 
acquire information of a preset periodic password related to the smart device, wherein the preset periodic password becomes valid each time after a predetermined time has passed (Fisher, par 0011, “The access code periodically changes over time using an algorithm known both to the lock box and to the clearinghouse computer, and the "epoch time" is divided into time intervals ("window intervals" or "window interval periods") that themselves are used to help create "interval dividend numbers" or "window interval dividends" or "code life interval dividend" numeric values”, also par 0015, 0018, further par 0051, “regularly changing access codes in the lock box in which the lock box's access codes change at regular time intervals to ensure security”); and 
determine whether to switch a state of the smart device based on the first password information and the information of the preset periodic password (Fisher, par 0131-135, key compartment access code received is compared with progressive security code (i.e. preset periodic password) and if a match occurs, “...CPU 16 activates the lock drive circuit 25 and thereby causes the lock box's key compartment 10 to assume its unlocked condition”, also Fig. 12, ref#176, 181, 186), wherein the information of the preset periodic password includes a time of use indicating the predetermined time and a time range in which the preset periodic password is valid (Fisher, par 0011, “The access code periodically changes over time using an algorithm known both to the lock box and to the clearinghouse computer, and the "epoch time" is divided into time intervals ("window intervals" or "window interval periods") that themselves are used to help create "interval dividend numbers" or "window interval dividends" or "code life interval dividend" numeric values”, par 0211, “The user's lock system access code is not a permanent number, and automatically changes after a predetermined time period (such as one month, or one day)”, the “epoch time” corresponds to a time of use indicating the predetermined time and a time range in which the preset periodic password is valid), wherein to determine whether to switch the state of the smart device based on the first password information and the information of the preset periodic password, the one or more processors are configured to cause the system to:
compare the first password information with the preset periodic password information to obtain a first comparison result (Fisher, par 0131, key compartment access code received is compared with progressive security code (i.e. preset periodic password information));
Fisher does not explicitly disclose “in response to the first comparison result that a password content of the first password information is the same as a password content of the preset periodic password, acquire an input time of the first password information; compare, based on the time of use of the preset periodic password, the input time with an effective time for the preset periodic password to obtain a second comparison result; and in response to the second comparison result that the input time is within the effective time for the preset periodic password, switch the state of the smart device based on the password content”, however, in a different embodiment, Fisher disclosed implementing time of day access control, which, in response to verification of user PIN, acquire an input time of the first password information; compare, based on the time of use of the preset periodic password, the input time with an effective time for the preset periodic password to obtain a second comparison result, wherein the comparison of the input time with the effective time for the preset periodic password includes: in response to the input time conforming to a weekday number or a day number, determining whether the input time conforms to a periodic time interval relating to a specific months and the day number or specific weeks and the weekday number; and in response to the second comparison result that the input time is within the effective time for the preset periodic password, switch the state of the smart device based on the password content (Fisher, par 0162, “If the user enters a valid PIN at decision step 254, then the current time of day is compared with the "access time table" stored in the lock box configuration data at a decision step 249. In an exemplary embodiment of the present invention, time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Fisher to incorporate the time of day access control in the embodiment disclosed in par 0162, in order to allow customization of access control for specific time range;
Although Fisher does not explicitly disclose “the comparison of the input time with the effective time for the preset periodic password includes: in response to the input time conforming to a weekday number or a day number, determining whether the input time conforms to a periodic time interval relating to a specific months and the day number or specific weeks and the weekday number”, however, in an analogous art in access control, Oe disclosed the concept of defining restrictive condition for effective period of a password for period of the year, month, day and time (Oe, par 0062, “In the restrictive condition 123b, the effective period of a password and electronic information is stipulated, that is, the period of the year, month, day and time”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Fisher to incorporate the concept of define restrictive condition for effective period of a password and electronic information as disclosed by Oe, such modification would provide increased flexibility and allow access control for any defined time period of year, month, day or time; while neither Fisher or Oe explicitly disclose determining / comparing of month/day number or specific weeks numbers, one of ordinary skill in the art would recognize that there is a finite number of predictable potential solutions for time comparison to verify whether access is within effective period of a password specified as day of week and time of day as disclosed by Fisher and period of the year, month, day and time as disclosed by Oe, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to try different ways of month/week/day/time comparison for time range verification for a particular period of the year, month, week, day and time.

As per claim 3, Fisher-Oe disclosed the system of claim 2, wherein the time of use denotes that the password is allowed to be valid every specific months, every specific weeks, or every specific days (Fisher, par 0162, “...time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, i.e., password may be allowed for every specific days).

As per claim 4, Fisher-Oe disclosed the system of claim 1, wherein the predetermined time relates to a periodic time interval (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”), and a day number, the day number indicating one or more specific days within each week, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the day number, each time after the specific time interval have passed (Fisher, par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”); Fisher disclosed periodic time intervals being specific day of week and time of day, but does not explicitly disclose the periodic time interval being specific months and the day number indicating one or more days within each months, however, months and days are also well known used measurement of time before the effective filing date of the invention, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to implement the system of Fisher to allow configuration of predetermined time interval to specific time intervals such as months, weeks or days, and identified number of time ranges such as specific weeks or days with specific timeframes such as months or weeks, such modification would provide increased flexible control for desired time configurations for user and thus more desirable.

As per claim 5, Fisher-Oe disclosed the system of claim 1, wherein the predetermined time relates to a periodic time interval of specific weeks and a weekday number, the weekday number indicating one or more days within each week, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the weekday number, each time after the specific weeks have passed (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein).

As per claim 6, Fisher-Oe disclosed the system of claim 1, wherein the predetermined time relates to a periodic time interval of specific days, wherein the preset periodic password becomes valid, during the time range on one or more days, each time after the specific days have passed (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein).

As per claim 8, Fisher disclosed the system of claim 1, wherein the information of the preset periodic password includes a first working time, and an effective period, wherein:
	the preset periodic password starts to be valid for the first time at the first working time, and the preset periodic password is invalid outside the effective period (Fisher, par 0011, “The access code periodically changes over time using an algorithm known both to the lock box and to the clearinghouse computer, also par 0015, 0018, further par 0051, “regularly changing access codes in the lock box in which the lock box's access codes change at regular time intervals to ensure security”).

As per claim 9, Fisher-Oe disclosed the system of claim 8, wherein the predetermined time relates to specific weeks and a weekday number, the weekday number indicating one or more days within each week, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the weekday number, each time after the specific weeks have passed (Fisher, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein); and
	to compare the input time with the effective time of the preset periodic password to obtain the second comparison result, the one or more processors are configured to cause the system to: determine whether the input time conforms to the weekday number; in response to determining that the input time conforms to the weekday number, determine whether the input time conforms to a periodic time interval; and in response to determining that the input time conforms to the periodic time interval, obtain the second comparison result that the input time is within the effective time for the preset periodic password (Fisher, par 0162, “If the user enters a valid PIN at decision step 254, then the current time of day is compared with the "access time table" stored in the lock box configuration data at a decision step 249. In an exemplary embodiment of the present invention, time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”).

As per claim 10, Fisher-Oe disclosed the system of claim 9, wherein to determine whether the input time conforms to the periodic time interval, the one or more processors are configured to cause the system to: determine a time difference between the first working time of the preset periodic password and the input time; determine a count of reference weeks in the periodic time interval; and determine whether the input time conforms to the periodic time interval  based on the time difference and the count of reference weeks (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, and Oe, par 0062, “In the restrictive condition 123b, the effective period of a password and electronic information is stipulated, that is, the period of the year, month, day and time”, the reasons of obviousness have been noted in the rejection of claims 1 and 4 above and applicable herein).

As per claim 11, Fisher-Oe disclosed the system of claim 8, wherein the predetermined time relates to specific months and a day number, the day number indicating one or more specific days within each month, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the day number, each time after the specific months have passed (Fisher, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein); and
	to compare the input time with the effective time of the preset periodic password to obtain the second comparison result, the one or more processors are configured to cause the system to: determine whether the input time conforms to the day number; in response to determining that the input time conforms to the day number, determine whether the input time conforms to a periodic time interval; and in response to determining that the input time conforms to the periodic time interval, obtain the second comparison result that the input time is within the effective time for the preset periodic password (Fisher, par 0162, “If the user enters a valid PIN at decision step 254, then the current time of day is compared with the "access time table" stored in the lock box configuration data at a decision step 249. In an exemplary embodiment of the present invention, time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”).

As per claim 12, Fisher-Oe disclosed the system of claim 11, wherein to determine whether the input time conforms to the periodic time interval, the one or more processors are configured to cause the system to: determine a time difference between the first working time of the preset periodic password and the input time; determine a count of reference months in the periodic time interval; and determine whether the input time conforms to the periodic time interval based on the time difference and the count of reference months (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, and Oe, par 0062, “In the restrictive condition 123b, the effective period of a password and electronic information is stipulated, that is, the period of the year, month, day and time”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein).

As per claim 13, Fisher-Oe disclosed the system of claim 8, wherein the one or more processors are further configured to cause the system to: determine whether the input time is within the effective period; and in response to a determination that the input time is not within the effective period, delete the preset periodic password (Fisher, par 131, progressive security codes provide a code “validation window” to allow for eventual time drift between access code generation, which implicitly disclose deletion of the preset periodic password based on time drift).

As per claim 14, Fisher-Oe disclosed the system of claim 8, wherein the information of the preset periodic password further includes a suspending duration, wherein the preset periodic password is temporarily invalid during the suspending duration (Fisher, par 0162, “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week. For example, a user could make a designation for a particular home in which access may be denied on every Friday between 2:00 P.M. and 4:00 P.M., or on every Monday between 8:00 A.M. and 8:30 A.M”, i.e., individually denied time interval is equivalent to the claimed suspending duration).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491